       3:19-cv-00516-JMC          Date Filed 02/21/19        Entry Number 1        Page 1 of 6




                              UNITED STATES DISTRICT COURT
                                         FOR THE
                               DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION



Ana Landaverde,                         )         CIVIL ACTION NUMBER: 3:19-00516-JMC
                                        )
                Plaintiff,              )
                                        )
        vs.                             )            COMPLAINT
                                        )         PERSONAL INJURY
Jeremy S. Robinson and First            )        JURY TRIAL DEMANDED
Coast Logistics of Alabama, LLC         )
                                        )
                Defendants.             )



        Now comes the Plaintiff, who, complaining of the Defendants, would allege and show

unto this Honorable Court as follows:



                1. Plaintiff is a citizen and resident of the County of Lexington, State of South
Carolina.
                2. Defendant Jeremy S. Robinson, upon information and belief, is a citizen and

resident of the State of Mississippi and was at all relevant times a citizen and resident of Mississippi.

                3. Upon information and belief, Defendant First Coast Logistics of Alabama, LLC is

a company organized and existing under the laws of Florida and at all relevant times herein

mentioned, doing business in South Carolina, and who was at all relevant times acting through its

agent, servant and employee Defendant Jeremy S. Robinson who was at all times acting within the

course and scope of his employment.

                4. That at all times hereinafter mentioned Interstate 26 is a highway located in

Lexington County, South Carolina.
          3:19-cv-00516-JMC        Date Filed 02/21/19       Entry Number 1         Page 2 of 6




                5. That on or about August 22, 2016, Plaintiff was traveling East on Interstate 26

when Defendant Jeremy S. Robinson, who was operating a tractor-trailer vehicle belonging to

Defendant First Coast Logistics of Alabama, LLC, and while acting on behalf of Defendant First

Coast Logistics of Alabama, LLC as its agent, servant, or employee, rear-ended the vehicle Plaintiff

was operating. As a result of Defendant Jeremy S. Robinson’s actions, Plaintiff was thrown in and

about her vehicle.

                6. At all relevant times herein, Defendant Jeremy S. Robinson was acting as an agent,

servant or employee of Defendant First Coast Logistics of Alabama, LLC and within the course and

scope of his employment, and Defendant First Coast Logistics of Alabama, LLC is liable for the

actions and inactions of Defendant Jeremy S. Robinson.

                7. That as a result of the aforesaid, the Plaintiff suffered bodily injuries for

which she received treatment and is continuing to receive treatment. Also, as a result of the aforesaid,

Plaintiff has missed work and has incurred lost wages.

                                FOR A FIRST CAUSE OF ACTION

                                           (NEGLIGENCE)

                8. Plaintiff repeats and reiterates the above allegations not inconsistent herewith as

if repeated verbatim.

                9. That the wreck and resulting injuries to the plaintiff occurred as a direct and

proximate result of the negligent, careless, reckless, willful, and wanton acts and delicts of Defendants

to wit:

                     (a) In failing to maintain a proper lookout;

                     (b) In failing to maintain proper control of the vehicle;

                     (c) In operating the vehicle in an unlawful and reckless manner;
       3:19-cv-00516-JMC           Date Filed 02/21/19          Entry Number 1      Page 3 of 6




                    (d) In failing to exercise due care under the circumstances then and there

                    prevailing to avoid injury and damage to others, especially the plaintiff herein;

                    (e) In operating the vehicle on the highway without due regard for the rights of

                    others, especially the Plaintiff herein;

                    (f) In operating the vehicle with defective brakes or, if said brakes were not

                    defective, in failing to apply the same in time to avoid a collision;

                    (g) In failing to yield the right-of-way;

                    (h)

                    (i) In such other particulars as may be shown at trial.


               10. All of the above are in violation of the common and statutory laws of the state of

South Carolina and the rules and regulations promulgated by the South Carolina Department of

Transportation.

                11. As the direct and proximate cause of the aforesaid negligence, carelessness,

recklessness, willfulness, and wantonness of Defendants, plaintiff was thrown in and about the interior

of the vehicle, causing her to sustain injuries including pain and suffering, past, present and future;

causing her to incur medical expenses, past, present and future; causing her shock, embarrassment,

and mental distress, past, present and future; causing her to incur lost wages, past, present and future;

causing her to suffer property damage to her vehicle, including but not limited to depreciation and

loss of use, past, present and future; all to the plaintiff’s actual and punitive damages in an amount to

be determined by the triers of the facts for which Plaintiff is entitled to a judgment against Defendants.

                              FOR A SECOND CAUSE OF ACTION

          (NEGLIGENT ENTRUSTMENT – AS TO DEFENDANT FIRST COAST
       3:19-cv-00516-JMC         Date Filed 02/21/19       Entry Number 1        Page 4 of 6




                               LOGISTICS OF ALABAMA, LLC)


               12. Plaintiff repeats and reiterates the above allegations not inconsistent herewith

as if repeated verbatim.

               13. Defendant First Coast Logistics of Alabama, LLC is the owner of the vehicle

operated by Defendant Jeremy S. Robinson, and Defendant First Coast Logistics of Alabama, LLC

was in control of the subject vehicle and responsible for its use and entrusted said vehicle to

Defendant Jeremy S. Robinson.

               14. Defendant First Coast Logistics of Alabama, LLC was negligent, careless,

reckless, willful and wanton in entrusting said vehicle to the Defendant Jeremy S. Robinson for his

use.

               15. As the direct and proximate cause of the aforesaid negligence, carelessness,

recklessness, willfulness, and wantonness of Defendant First Coast Logistics of Alabama, LLC,

Plaintiff was injured or damaged, plaintiff was thrown in and about the interior of the vehicle,

causing her to sustain injuries, including pain and suffering, past, present and future; causing her

to incur medical expenses, past, present and future; causing her shock, embarrassment, and mental

distress, past, present and future; all to the Plaintiff’s actual and punitive damages in an amount to

be determined by the triers of the facts for which Plaintiff is entitled to a judgment against

Defendant First Coast Logistics of Alabama LLC.

                              FOR A THIRD CAUSE OF ACTION

 (NEGLIGENT HIRING, NEGLIGENT TRAINING AND NEGLIGENT SUPERVISION –
         AS TO DEFENDANT FIRST COAST LOGISTICS OF ALABAMA, LLC)
          3:19-cv-00516-JMC       Date Filed 02/21/19        Entry Number 1       Page 5 of 6




                 16. Plaintiff repeats and reiterates the above allegations not inconsistent herewith

as if repeated verbatim.

                 17. At all times herein-referenced, Defendant Jeremy S. Robinson was under the

hire, training, control and supervision of Defendant First Coast Logistics of Alabama, LLC.

                 18. At all relevant times herein-referenced, Defendant First Coast Logistics of

Alabama, LLC knew of or had reason to know of its employees and the ability and means to hire,

train, control and supervise the conduct and actions of them.

                 19. Defendant First Coast Logistics of Alabama, LLC negligently, grossly

negligently, carelessly, recklessly, willfully and wantonly failed to properly hire, train, control and

supervise the actions and conduct of Defendant Jeremy S. Robinson, in the following particulars,

to wit:

          a. In failing to properly investigate the background of Defendant Jeremy S. Robinson

             before hiring;

          b. In failing to train and instruct Defendant Jeremy S. Robinson and its employees as to

             how to properly and safely operate a vehicle;

          c. In failing to remedy the improper conduct and actions of its employees;

          d. In such others as may be shown at trial.

                 20. As a direct and proximate result, Plaintiff suffered damage and harm and is

informed and believes she is entitled to judgment against Defendant First Coast Logistics of

Alabama, LLC for a sum of damages as to be determined by the triers of fact in this case for which

Plaintiff is entitled to a judgment against Defendant First Coast Logistics of Alabama LLC.
       3:19-cv-00516-JMC         Date Filed 02/21/19      Entry Number 1       Page 6 of 6




               WHEREFORE, the Plaintiff prays for judgment against the Defendants for actual and

punitive damages in an amount to be determined by the triers of the facts, in an amount to exceed

Seventy-Five and 00/100ths ($75,000.00) Dollars plus the costs and disbursements of this action, and

for such other and further relief as the Court deems proper.




                                                     WILSON & LUGINBILL, LLC

                                                     _/S/ J. Christopher Wilson__________
                                                     J. Christopher Wilson, Fed ID: 06422
                                                     chris@w-llawfirm.com
                                                     Post Office Box 1150
                                                     Bamberg, South Carolina 29003
                                                     (803) 245-7799

                                                               -AND


                                                     BURRIS & RIDGEWAY
                                                     Wayne Ridgeway, Fed ID: 09233
                                                     wayne@burrisslaw.com
                                                     Burriss & Ridgeway
                                                     907 Elmwood Avenue
                                                     Columbia, SC 29201-2028
                                                     803-779-5842

                                                     Attorneys for Plaintiff


Bamberg, South Carolina

February _22_, 2019
